Exhibit 10.3

LEAK-OUT AGREEMENT

September [•], 2020

This agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with an understanding by and between Village Farms International,
Inc., a Canadian corporation (the “Company”), and the person or persons named on
the signature pages hereto (collectively, the “Holder”).

Reference is hereby made to (a) the Placement Agent Agreement, dated September
[•], 2020, by and among the Company and A.G.P./Alliance Global Partners, in
connection with a registered direct offering (the “Offering”) of the Company,
(b) those certain Securities Purchase Agreements by and between the Company, the
Holder and other purchasers signatories thereto, dated September [•], 2020 (the
“Purchase Agreement”), pursuant to which the Holder and certain other purchasers
acquired (i) Common Shares of the Company (“Shares”) and (ii) warrants of the
Company to purchase Shares, the “Warrants,” and together with the Shares, the
“Securities”) and (c) the registration statement on Form S-3 (File
No. 333-237792) (“Registration Statement”) and the prospectus supplement filed
thereunder relating to the Offering. Capitalized terms not defined herein shall
have the meaning as set forth in the Purchase Agreement, unless otherwise set
forth herein.

The Holder agrees solely with the Company that starting at the time of the
public announcement of the final pricing (the “Effective Date”) and ending at
4:00 pm (New York City time) on [•], 20201 (such period, the “Restricted
Period”), neither the Holder, nor any affiliate of such Holder which (x) had or
has knowledge of the transactions contemplated by the Purchase Agreement,
(y) has or shares discretion relating to such Holder’s investments or trading or
information concerning such Holder’s investments, including in respect of the
Securities, or (z) is subject to such Holder’s review or input concerning such
affiliate’s investments or trading (together, the “Holder’s Trading
Affiliates”), collectively, shall sell, dispose or otherwise transfer, directly
or indirectly, (including, without limitation, any sales, short sales, swaps or
any derivative transactions that would be equivalent to any sales or short
positions) on any Trading Day during the Restricted Period (any such date, a
“Date of Determination”),Common Shares, Common Share Equivalents, or Warrant
Shares (collectively, the “Restricted Securities”), in an amount representing
more than [•]2% of the trading volume of Common Shares on the Nasdaq Capital
Market as reported by Bloomberg, LP for the applicable Date of Determination
(“Leak-Out Percentage”); provided, that the foregoing restriction shall not
apply to any actual “long” (as defined in Regulation SHO of the Securities
Exchange Act of 1934, as amended) sales by the Holder or any of the Holder’s
Trading Affiliates at a price per share greater than US$[5.75] (in each case, as
adjusted for stock splits, stock dividends, stock combinations,
recapitalizations or other similar events occurring after the date hereof);. All
accounts purchasing Securities in the Offering in an amount exceeding US$10,000
shall be subject to an agreement restricting the sale of Securities
substantially in the form of this Leak-Out Agreement provided that the Leak-Out
Percentage shall be proportional to the corresponding purchase amount of such
purchaser.

 

 

1 

45 Trading days

2 

Limited to 25% of volume on a pro rata basis for such holders



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, during the Restricted Period,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
any Restricted Securities to any Person (an “Assignee”) in a transaction which
does not need to be reported on the consolidated tape on the Trading Market,
without complying with (or otherwise limited by) the restrictions set forth in
this Leak-Out Agreement; provided, that as a condition to any such sale or
transfer an authorized signatory of the Company and such Assignee duly execute
and deliver a leak-out agreement in the form of this Leak-Out Agreement (an
“Assignee Agreement”, and each such transfer a “Permitted Transfer”) and,
subsequent to a Permitted Transfer, sales of the Holder and the Holder’s Trading
Affiliates and all Assignees (other than any such sales that constitute
Permitted Transfers) shall be aggregated for all purposes of this Leak-Out
Agreement and all Assignee Agreements.

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing and shall
be given in accordance with the terms of the Purchase Agreement; provided that
with respect to any notices, consents, waivers or other communications to be
made by the Company to the Holder, such notice, consent, waiver or other
communication shall be delivered to the Holder at the facsimile number or e-mail
address provided on the signature page hereto.

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

All questions concerning the construction, validity, enforcement and
interpretation of this Leak-Out Agreement shall be governed by the applicable
provisions of the Purchase Agreement.

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Leak-Out Agreement, the other party or parties
hereto may not have an adequate remedy at law for money damages in the event
that this Leak-Out Agreement has not been performed in accordance with its
terms, and therefore agrees that such other party or parties shall be entitled
to seek specific enforcement of the terms hereof in addition to any other remedy
it may seek, at law or in equity.

Neither this Leak-Out Agreement nor the transactions contemplated hereby are
material to the Company and no material, non-public information has been
provided to the Holder by the Company or any of its Subsidiaries or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated hereby. As of the date hereof, the



--------------------------------------------------------------------------------

Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, if any, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Holder or any of its
affiliates, on the other hand, with respect to this Leak-Out Agreement and the
transactions contemplated hereby shall terminate. Notwithstanding anything
contained in this Leak-Out Agreement to the contrary and without implication
that the contrary would otherwise be true, the Company expressly acknowledges
and agrees that the Holder shall not have (unless expressly agreed to by the
Holder after the date hereof in a written definitive and binding agreement
executed by the Company and the Holder), any duty of confidentiality with
respect to, or a duty to the Company not to trade on the basis of, any material,
non-public information regarding the Company or any of its Subsidiaries.

The obligations of the Holder under this Leak-Out Agreement are several and not
joint with the obligations of any other holder of any of the Securities issued
under the Purchase Agreement (each, an “Other Holder”) or any other holder of
any of the Securities issued under Purchase Agreement (each, a “Purchaser Other
Holder”) under any other agreement, and the Holder shall not be responsible in
any way for the performance of the obligations of any Other Holder or any
Purchaser Other Holder under any such other agreement, and the Company agrees to
use reasonable best efforts to enforce the terms of any Settlement Document (as
hereinafter defined). Nothing contained herein or in this Leak-Out Agreement,
and no action taken by the Holder pursuant hereto, shall be deemed to constitute
the Holder and Other Holders or any Purchaser Other Holder as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holder and the Other Holders or any Purchaser Other Holder
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by this Leak-Out Agreement and the Company
acknowledges that the Holder and the Other Holders or any Purchaser Other Holder
are not acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Leak-Out Agreement or any other agreement. The
Company and the Holder confirm that the Holder has independently participated in
the negotiation of the transactions contemplated hereby with the advice of its
own counsel and advisors. The Holder shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Leak-Out Agreement, and it shall not be necessary for any Other Holder or
any Purchaser Other Holder to be joined as an additional party in any proceeding
for such purpose.

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that none of the terms offered to any
Other Holder or any Purchaser Other Holder that purchases in excess of US$10,000
of the Securities in the Offering with respect to any restrictions on the sale
of Securities substantially in the form of this Leak-Out Agreement (or any
amendment, modification, waiver or release thereof) (each a “Settlement
Document”), is or will be more favorable to such Other Holder than those of the
Holder and this Leak-Out Agreement. If, and whenever on or after the date
hereof, the Company enters into a Settlement Document with terms that are
materially different from this Leak-Out Agreement, then (i) the Company shall
provide notice thereof to the Holder promptly following the occurrence thereof
and (ii) the terms and conditions of this Leak-Out Agreement shall be, without
any further action by the Holder or the Company, automatically amended and
modified in an economically and legally equivalent manner such that the Holder
shall receive the benefit of the more favorable terms and/or conditions (as the
case may be) set forth in such Settlement Document, provided that



--------------------------------------------------------------------------------

upon written notice to the Company at any time the Holder may elect not to
accept the benefit of any such amended or modified term or condition, in which
event the term or condition contained in this Leak-Out Agreement shall apply to
the Holder as it was in effect immediately prior to such amendment or
modification as if such amendment or modification never occurred with respect to
the Holder. The provisions of this paragraph shall apply similarly and equally
to each Settlement Document.

[The remainder of the page is intentionally left blank]



--------------------------------------------------------------------------------

The parties hereto have executed this Leak-Out Agreement as of the date first
set forth above.

 

Sincerely,

 

VILLAGE FARMS INTERNATIONAL, INC.

 

By:  

 

  Name:   Title:

 

AGREED TO AND ACCEPTED:

 

“HOLDER”

 

 

 

By:  

 

  Name:   Title:   Fax Number:   Email Address:

 

ACKNOWLEDGED:

 

A.G.P./Alliance Global Partners

By: A.G.P./Alliance Global Partners

 

By:  

             

Name:   Title:  